United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventor: Charles Houston Waddell			:
Application No. 17/026,888				:	Decision on Petition under
Filing Date: September 21, 2020			:	37 C.F.R. §§ 1.78(c) and 1.78(e)	
Atty. Docket No. GPSL-003/04US 342621-2035	:


This is a decision on the petition filed February 25, 2022, which is being treated as a petition under 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The application was filed without any benefit claims on September 21, 2020.

The petition and a corrected application data sheet (“ADS”) were filed on February 25, 2022.  

The corrected ADS three benefit claims under 35 U.S.C. § 120 and one benefit claim under       35 U.S.C. § 119(e).  Specifically, the ADS includes the following benefit claims:

	(1)	This application is a continuation-in-part (CIP) of Application No. 16/751,717;
	(2)	Application No. 17/751,717 is a CIP of Application No. 16/003,327;
	(3)	Application No. 16/003,327 is a continuation of Application No. 15/670,219; and
	(4)	Application No. 15/670,219 claims the benefit of Application No. 62/372,053.

The petition requests the Office accept the unintentionally delayed benefit claim under 35 U.S.C.      § 119(e) and states “the entire delay between the date the claim was due under 37 C.F.R. 
§ 1.78(a)(4) and the date the claim was filed (the date of the present petition) was
unintentional.”

The petition does not request the Office accept the three benefit claims under 35 U.S.C. § 120 or address the delay in the submission of the benefit claims.  Therefore, the petition is dismissed.

A renewed petition may be filed.  The renewed petition should explicitly request the Office accept the unintentionally delayed benefit claims under 35 U.S.C. § 119(e) and 35 U.S.C. § 120.  The renewed petition should also state the entire delay between the date the claims were due

under 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(3) and the date the claims were filed was unintentional.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.